NonrHane TRICE Cot ——
IN THE UNITED STATES DISTRICT COURT FIT pce oF PEXas

TRIC
FOR THE NORTHERN DISTRICT OF TEXAS ED
AMARILLO DIVISION rc
£8 ~ 6 2009
UNITED STATES OF AMERICA
T

CLR ~

i “i, ULSD
! By | IST,
Deputy

2:19-CR-51-Z-BR-1 ~

Plaintiff,

eee

Vv.

MANUEL SALDANA

CO? COR UR COD COD COD Or? CO KD

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On January 22, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (‘Report and Recommendation’) in the above referenced cause. Defendant
Manuel Saldana filed no objections to the Report and Recommendation within the fourteen-day period set
forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record in the
above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement, and
Plea Agreement Supplement—and thereby determined that the Report and Recommendation is correct.
Therefore, the Report and Recommendation is hereby ADOPTED by the United States District Court.
Accordingly, the Court hereby FINDS that the guilty plea of Defendant Manuel Saldana was knowingly
and voluntarily entered; ACCEPTS the guilty plea of Defendant Manuel Saldana; and ADJUDGES
Defendant Manuel Saldana guilty of Count One of the Superseding Information in violation of 21 U.S.C.
§§ 841(a)(1) and 841(b)(1)(C). Sentence will be imposed in accordance with the Court’s sentencing

scheduling order.

SO ORDERED, February 6, 2020.

 

MAJTHEW J. KACSMARYK
TED STATES DISTRICT JUDGE
